                             Michael J. Czeshinski, #138063
                       1     Quentin Cedar, #251153
                             WILKINS, DROLSHAGEN & CZESHINSKI LLP
                       2     6785 N. Willow Ave.
                             Fresno, CA 93710
                       3     Telephone: (559) 438-2390
                             Facsimile: (559) 438-2393
                       4
                             Attorneys for Defendants, Superway Logistics, Inc.
                       5     and Sandeep Singh
                       6

                       7
                                                              UNITED STATES DISTRICT COURT
                       8
                                                     EASTERN DISTRICT OF CALIFORNIA-FRESNO
                       9
                                 BILLY MOORE and DON LUCAS,                      Case Number 1:17-CV-01480 DAD-BAM
                      10
                                                 Plaintiff,                      JOINT STIPULATION TO CONDUCT
                      11                                                         INDEPENDENT MEDICAL
                                         v.                                      EXAMINATION OF PLAINTIFF,
                      12                                                         DON LUCAS; ORDER
                                 SUPERWAY LOGISTICS, INC. and
                      13         SANDEEP SINGH,
                      14                         Defendants.
                      15

                      16

                      17            WHEREAS, Plaintiff, DON LUCAS (“Plaintiff”), and Defendants, SUPERWAY
                      18   LOGISTICS, INC. and SANDEEP SINGH (“Defendants”), are presently engaged in discovery;
                      19            WHEREAS, the parties agree that Plaintiff, DON LUCAS, has put his physical condition
                      20   directly at issue;
                      21            WHEREAS, the parties agree that good cause exists for, and thus Defendants are therefore
                      22   entitled to, a physical examination of Plaintiff, as permitted under Rule 35 of the Federal Rules of
                      23   Civil Procedure;
                      24            NOW THEREFORE, IT IS HEREBY STIPULATED AND AGREED THAT THE
                      25   COURT
                      26   MAY ENTER AN ORDER as follows:
     WILKINS,
 DROLSHAGEN &
 CZESHINSKI LLP       27            1.        Plaintiff agrees to submit to the below described physical examination at the office
6785 N. Willow Ave.
 Fresno, CA 93710
                      28   of Thomas E. Hoyt, M.D., 720 West Main Street, Suite D,Visalia, CA 93291.

                           ///
                           Joint Stipulation to Conduct Independent Medical
                           Examination of Plaintiff, Don Lucas; Order
                       1            2.        The examination will be conducted by Thomas E. Hoyt, M.D., a licensed physician

                       2   in the State of California and a Neuro Surgeon. A copy of Thomas E. Hoyt, M.D.’s CV is attached

                       3   hereto as “Exhibit A”.

                       4            3.        The examination shall inquire into Plaintiff’s health complaints arising from that

                       5   certain incident, occurrence or transaction at issue, as well as any medical history which is relevant

                       6   or which may lead to the discovery of admissible evidence concerning Plaintiff’s complaints. The

                       7   examination also may require radiographic studies, if necessary. No invasive procedures, such as

                       8   blood or urine samples, will be required.

                       9            4.        The examination will be conducted on July 30, 2019, from 11:00 a.m. to 5:00 p.m.

                      10            IT IS SO STIPULATED:

                      11                                                      WILKINS, DROLSHAGEN & CZESHINSKI LLP
                      12

                      13   Dated: May 21, 2019                                By        /s/ Quentin Cedar
                                                                                       Michael J. Czeshinski
                      14                                                               Quentin Cedar
                                                                                       Attorneys for Defendants,
                      15                                                               Superway Logistics, Inc. and Sandeep Singh
                      16                                                      ZINDA LAW GROUP, PLLC
                      17

                      18   Dated: May 21, 2019                                By       /s/ Joseph Caputo
                                                                                       Joseph Caputo
                      19                                                               Alaina Zermeno
                                                                                       Attorneys for Plaintiffs,
                      20                                                               Billy Moore and Don Lucas
                      21

                      22

                      23

                      24

                      25

                      26
     WILKINS,
 DROLSHAGEN &
 CZESHINSKI LLP       27
6785 N. Willow Ave.
 Fresno, CA 93710
                      28



                           Joint Stipulation to Conduct Independent Medical        2
                           Examination of Plaintiff, Don Lucas; Order
                       1                                                      ORDER

                       2            Pursuant to the stipulation of the parties and good cause appearing therefor, IT IS HEREBY

                       3   ORDERED:

                       4            1.        Plaintiff DON LUCAS shall submit to the below described physical examination

                       5   at the office of Thomas E. Hoyt, M.D., 720 West Main Street, Suite D, Visalia, CA 93291;

                       6            2.        The examination of Plaintiff DON LUCAS shall be conducted by Thomas E. Hoyt,

                       7   M.D., a licensed physician in the State of California and a Neuro Surgeon;

                       8            3.        The examination of Plaintiff DON LUCAS shall inquire into Plaintiff’s health

                       9   complaints arising from that certain incident, occurrence or transaction at issue in this case, as well

                      10   as relevant medical history. The examination also may require radiographic studies, if necessary.

                      11   No invasive procedures, such as blood or urine samples, will be required; and

                      12            4.        The examination of Plaintiff DON LUCAS shall be conducted on July 30, 2019,

                      13   from 11:00 a.m. to 5:00 p.m.

                      14
                                    IT IS SO ORDERED.
                      15

                      16   Dated:        May 23, 2019                                    /s/ Barbara A. McAuliffe
                                                                                    UNITED STATES MAGISTRATE JUDGE
                      17

                      18

                      19

                      20

                      21

                      22

                      23

                      24

                      25

                      26
     WILKINS,
 DROLSHAGEN &
 CZESHINSKI LLP       27
6785 N. Willow Ave.
 Fresno, CA 93710
                      28



                           Joint Stipulation to Conduct Independent Medical     3
                           Examination of Plaintiff, Don Lucas; Order
